Holmes, J.,
dissenting. In the present case, the record shows that Riverside Hospital maintained a leave of absence policy which permitted employees, who are temporarily disabled for less than ten weeks, to return to their work after recovery. This policy was explained in a letter to appellant’s attorney, dated July 19, 1983, which was attached to the complaint as “Exhibit B.” As noted in the complaint, appellant suffered a back injury in a slip-and-fall accident at Riverside Hospital on August, 5, 1982. She thereafter filed a claim for workers’ compensation, which the Industrial Commission allowed, assigning her a designated claim number. Appellant was not able to return to work until July 25, 1983, or approximately eleven months after her injury, as indicated by a letter to Riverside from her physician dated July 14,1983. As Riverside’s assistant director of personnel explained in the letter marked “Exhibit B,” when an employee’s absence exceeds ten weeks, the employee is considered for the next available position for which he or she is qualified, assuming that one becomes available within three months of the date the employee requests a return to active employment.
Paragraph four of appellant’s complaint contains the only important allegation pertinent to the present analysis. There, appellant alleges only that Riverside informed her that she could not return to her original job and that her employment had been terminated. She does not allege that Riverside’s action was motivated by her pursuit of a workers’ compensation claim. By reference to Riverside’s letter (Exhibit B), appellant acknowledges and admits the existence of the hospital’s policy regarding leaves of absence which exceed ten weeks. See Civ. R. 10(C). Implicit in this letter is the fact that Riverside’s policy predates appellant’s employment.
Appellant does not allege any retaliatory motivation relating to Riverside’s adherence to its policy. Indeed, this would be difficult to maintain, since if appellant had not filed a claim for compensation, her eleven-month *12disability would still have necessitated her termination under Riverside’s leave of absence policy. As Exhibit B indicates, Riverside’s policy applies to all employees, and no employee is guaranteed to return to his or her job if that employee’s leave exceeds ten weeks. Whether an employee who files a claim is ever compensated is irrelevant to Riverside’s adherence to its ten-week-leave-of-absence policy. Thus, appellant’s eleven-month disability “caused” her termination, and the fact that she filed a workers’ compensation claim following her injury is actually irrelevant.
Consequently, appellant’s complaint sets forth no facts giving rise to a cognizable claim for relief, and the trial court correctly granted Riverside’s motion to dismiss.
Accordingly, I dissent from the majority opinion.